Citation Nr: 1512637	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for fibromyalgia, to include on an extraschedular basis, and whether the Veteran is entitled to a total disability evaluation based upon individual unemployability (TDIU) due solely to fibromyalgia.  

2.  Entitlement to an increased rating for allergic rhinitis, to include propriety of the reduction of the disability evaluation for allergic rhinitis from 10 percent to noncompensable, effective February 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1990 to June 1995, and January 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) from August and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On August 14, 2014, the Veteran was provided a hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.  At the hearing it was discussed that evidence that has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance had been associated with the record.  Nevertheless, on record at the Board hearing, he waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to an evaluation in excess of 40 percent for fibromyalgia, to include on an extraschedular basis, and whether the Veteran is entitled to a TDIU due solely to fibromyalgia, and entitlement to an evaluation in excess of 10 percent for allergic rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to an evaluation in excess of 50 percent for obstructive sleep apnea and obstructive lung disease with asthma has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2015 VA Report of General Information (VA Form 21-0820).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

Improvement of the Veteran's service-connected allergic rhinitis is not shown.


CONCLUSION OF LAW

The reduction of the Veteran's service-connected allergic rhinitis evaluation from 10 percent to non-compensable was not proper; the criteria for a restoration of the 10 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The U.S. Court of Appeals for Veterans Claims (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra.

With regard to rating reduction matters in particular, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he has 60 days to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2014); 38 C.F.R. § 3.105(e) (2014).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, the provisions of 38 C.F.R. § 3.344(c) are applicable in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.

The Veteran's allergic rhinitis is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6522, under which the Veteran was awarded a 10 percent evaluation in a July 2007 rating decision for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or compete obstruction on one side, effective October 30, 2006.  38 C.F.R. § 4.97, Diagnostic Code 6522.  In the November 2010 rating decision on appeal, the evaluation was decreased to non-compensably disabling effective February 1, 2011.  

As noted above, in a July 2007 rating decision, the AOJ effectuated a 10 percent evaluation for allergic rhinitis effective October 30, 2006.   In effectuating this grant, the AOJ relied upon the findings of a January 12, 2007, VA examination report, which indicated that the nasal passages appeared swollen, partially blocked, or occluded to about 40 to 50 percent.  

The Veteran was again examined in July 2008.  The report of the examination notes treatment with medication and no purulent discharge.  The Veteran was then apparently able to breathe well through his nose.  VA examination in April 2010 did not indicate any nasal obstruction.

Upon examination in April 2010, the Veteran reported occasional difficulty breathing.  The examiner found no signs of nasal obstruction or polyps. 

A November 2010 record from Dr. Silton indicated that the Veteran had swollen nasal turbinates with 50 percent obstruction of the nostrils.

In April 2013, the Veteran was again examined.  The examination report reflects that there was not greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction of either nasal passage.  Examination did not show permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  The Veteran reported being symptomatic year-round.  

In August 2014, the Veteran testified before the Board.  At the hearing, he explained that he suffered from frequent nasal congestion, indicating that the condition was intermittent in nature.  He related that it interfered with his activities of daily living, and that he frequently had congestion with little relief from medications.  

The Board acknowledges that the VA examinations suggest improvement of the Veteran's allergic rhinitis.  However, in order for the reduction to be valid, it must be ascertained whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examinations and that there is improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In the present case, the reduction was effectuated based upon the examination findings, outlined above.  However, the Veteran's testimony indicates that the disability has not improved such that his ability to function has improved.  Indeed, he relates frequent periods of nasal congestion and the record supports that the condition is seasonal to some extent.  Moreover, his private physician indicated  in November 2010 that the nasal turbinates were swollen and there was 50 percent obstruction of the nostrils.  Thus, the Board cannot find the evidence reflects actual improvement in the disability.  Brown, supra.; see also 38 C.F.R. §§ 3.344 and 4.13.  Accordingly, the Board finds that the evidence is at least in equipoise; thus, restoration of the 10 percent evaluation for allergic rhinitis is warranted.  Gilbert, supra.


ORDER

Restoration of a 10 percent rating for allergic rhinitis is granted.


REMAND

The Veteran is in receipt of the maximum schedular rating for his service-connected fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  He is currently unemployed and has been awarded a TDIU effective December 19, 2012, based upon several service-connected disabilities, including fibromyalgia.  He alleged in the December 2012 substantive appeal that the service-connected fibromyalgia, standing alone, warrants a total disability rating.

When reviewing these allegations, the Board notes that the Veteran has been awarded a TDIU and last worked as a laborer in 2011.  He reportedly resigned due to limitations associated with the service-connected fibromyalgia.  Recent VA examination in April 2013 documents widespread pain, stiffness, sleep disturbance and depression.  Competent medical evidence indicates interference with employment.  See June 4, 2014, letter from T.R., M.D., Charlotte, VA COBC.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s).  The Veteran has asserted that he is unemployable due to fibromyalgia and therefore the issue has been raised as to whether the Veteran is entitled to a TDIU rating based solely on his service-connected fibromyalgia disability.  

In light of the Veteran's assertions and the June 2014 letter from T.R., M.D., it is also appropriate to consider the applicability of an extraschedular evaluation for the Veteran's fibromyalgia.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In light of the evidence of interference with employment/unemployability as ascribed to service-connected disability, the claim is now remanded for an examination and so that a referral can be dispatched to the Director of VA's Compensation Service for consideration of an extraschedular evaluation in the first instance.  The award of an extraschedular rating is not something which the Board may award on its own right without such consideration; however, following the directed referral, should the Director not decide to award an extraschedular evaluation, at that time, the claim should be returned to the Board for appellate review.

In light of the development directed on the matter of entitlement to an extraschedular evaluation for fibromyalgia, the Board will defer adjudication of the schedular portion of the matter.  That development could potentially result in a change in the applicable schedular criteria.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

With respect to allergic rhinitis, the Veteran was last examined in April 2013, and the report thereof reflects that there was not greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction of either nasal passage.  Nor did examination show permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  The report reflects that the Veteran reported being symptomatic year-round, with chronic nasal congestion.  

In August 2014, the Veteran testified before the Board.  At his hearing he explained that he suffered from frequent nasal congestion, indicating that the condition was intermittent in nature.  He related that the condition interfered with his daily activities.  Notably, other evidence of record suggests that his allergies and symptoms may be seasonal.

The Board finds that further examination is warranted with respect to allergic rhinitis.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening of the service-connected allergic rhinitis, he should be afforded a new VA examination.

A VA Form 27-0820 documents that the Veteran indicated that he had recent treatment at the Charlotte VA medical facility.  Upon remand, up-to-date VA records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after July 28, 2014.

2.  Request that the Veteran provide or identify any non-VA treatment records that are relevant to his claim, including those from CMC and any other facility that assessed or treated him for fibromyalgia.  Attempt to obtain any identified records, provided that authorization has been submitted. 

3.  After the above is complete, schedule the Veteran for a VA examination concerning fibromyalgia.  The examiner should describe all symptoms and manifestations of fibromyalgia.

The examiner should also provide information as to the functional impairment that results from the fibromyalgia which may affect his ability to function and perform tasks in a work setting.

4.  After the development directed above has been completed to the extent possible, refer the claim to the Director, Compensation Service, for consideration of whether an increased rating on an extraschedular basis pursuant to 38 C.F.R. § 3.321 is warranted and to consider whether TDIU based solely on the Veteran's fibromyalgia is warranted pursuant to 38 C.F.R. § 4.16(b).  

5.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to assess the nature and severity of his service-connected allergic rhinitis.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


